Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 19, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed November 19, 2003.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01279-CV
____________
 
IN RE LINDA GAIL CARTER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On November 19, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In the petition, relator
seeks to have this Court direct the Hon. Lisa Millard, presiding judge of the
310th District Court in Harris County, to set aside her order of November 13,
2003, entered in cause number 2003-43072. 
Relator also requested an emergency stay of
the trial court=s order and a writ of prohibition.
We have jurisdiction to issue a writ of prohibition only to
protect our own jurisdiction.  See
Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 683
(Tex. 1989).  There is no appeal pending
in this matter; thus, we have no jurisdiction to issue a writ of
prohibition.  We also deny relator=s request for emergency relief.  See Tex.
R. App. P. 52.10(a).  




We find relator has not established
an abuse of discretion.   Accordingly, we
deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed November 19, 2003.
Panel consists of
Chief Justice Brister and Justices Anderson and
Seymore.